Citation Nr: 1746599	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-29 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression and anxiety.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988 and from May 1992 to May 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's PTSD was due to in-service personal assault.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's depression resulted from service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).

2.  Resolving reasonable doubt in favor of the Veteran, an acquired psychiatric disorder, other than PTSD, to include depression and anxiety, was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for PTSD and psychiatric disorder to include depression and anxiety, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order for a disorder to be service connected, there must be evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after discharge from service. 38 U.S.C.A. 
 §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

At the outset, the Board is mindful that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  See Proposed Rule, PTSD Based on Personal Assault, 65 Fed. Reg. 61132 (Oct. 16, 2000) ("Many incidents of in-service personal assault are not officially reported, and veterans may find it difficult to produce evidence to prove the occurrence of this type of stressor").  Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

The Veteran contends that she suffers from PTSD and psychiatric disorder to include depression and anxiety due to being harassed (to include sexual harassment) by senior nursing management in service and that she dealt with intimidation, bullying, ridicule, alienation by peers, and workplace violence. 

Turning to the evidence of record, the Veteran's personnel records contain several performance appraisals in which the Veteran is described as energetic, intelligent, and ambitious.  However, the performance appraisals also document that the Veteran had conflict with her peers and management.

In an August 2009 statement, the Veteran described that she served as a registered nurse at the National Naval Medical Center (Naval MC) from 1992 to 1996.  The Veteran further described that while serving at Naval MC, she was harassed and mentally tortured by her commanding officer (CO).  She recounted that her CO threatened her in her office when she first began and that her CO would ambush her on the stairwell daily to tell her that she had something "planned for me" which the CO described the Veteran would be very interested in.  The Veteran also recounted instances where other individuals noticed the CO's behavior towards the Veteran and tried to reprimand the CO, but the Veteran described that such actions resulted in the CO ordering other nurses in her command to not associate with the Veteran.  The Veteran described the many sexual advances her CO made towards her, in particular, the CO asked the Veteran if she wanted to be promoted early and that if she spends more time completing an assignment with the CO, that she could get her promotion early.  When the Veteran refused, she described that the CO then threatened the Veteran's career and life for refusing the CO's advances.  The Veteran recounted other instances where the CO would touch the Veteran's hand and ask her sexually probing questions.  The Veteran then described that this placed a huge burden on her marriage, which ended as a result a few years later. 

In February 2014, the Veteran's private psychiatrist, Dr. N.W., M.D., noted that he diagnosed the Veteran with depression, anxiety, and post-traumatic stress disorder caused by her perpetual exposure to workplace violence and placed her on medication therapy.  Dr. N.W. described that his treatment notes recorded the cumulative effects on the Veteran, which he described that she suffered due to being harassed (including sexual harassment) by senior nurse management.  Dr. N.W. noted that the Veteran dealt with unrelenting intimidation, bullying, ridicule, alienation by peers, and workplace violence that resulted in the Veteran being unable to cope with extreme stress as part of her daily routine at work.  Dr. N.W. further noted that the Veteran described to him that she did not feel safe seeking treatment in the military hospital that she also worked in and wanted to avoid the stigma from receiving psychiatric care while on active duty. 

Based on a review of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced instances of in-service personal assault that caused her currently diagnosed PTSD and psychiatric disability to include depression and anxiety. 

Initially, the Board finds that the Veteran's private treatment records show that she has current PTSD, depression, and anxiety diagnoses based on DSM-IV criteria.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis"). 

The Veteran's STRs do not document any reported sexual assault allegation, but instead document that the Veteran had recurring conflict with her peers and her senior management.  The Board finds that the Veteran's reported in-service stressor is credible.  As noted above, the current PTSD regulation relating to personal assault reflects VA's judgment that unreported personal assaults occur frequently in the military.  The record does not include any contemporaneous corroborating evidence, such as police reports or medical examinations, however, the Veteran explained she did not report the assault and sexual harassment at the time due to avoiding stigma at work and instead chose to seek private psychiatric treatment, and this is consistent with the nature of personal assaults as indicated in VA regulations.  Moreover, the Veteran's in-service performance appraisals are consistent with her statements and constitute credible supporting evidence that the claimed in-service stressor occurred.  In addition, the Board finds the lay statements from the Veteran, including reports to treatment providers prior to the filing of her claim for service connection, are significant competent and credible evidence.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  As such, the Board finds that there is sufficient evidence in the record to establish that the Veteran experienced a personal assault during service. 

With regard to the nexus opinion of record, the record contains a positive nexus opinion from a private psychiatrist, which includes diagnoses of PTSD, depression, and anxiety based on the Veteran's report of the in-service personal assault.  While the Board recognizes that the positive opinion contains little rationale, this does not render the opinion inadequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Thus, given that the evidence contains a sufficient basis on which to grant service connection, the Board finds that another remand could be construed as remanding in order to obtain negative evidence, in violation of Mariano v. Principi, 17 Vet. App. 305, 312 (2003) and 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's PTSD related to an in-service personal assault and her depression and anxiety is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, service connection for PTSD, depression, and anxiety is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for PTSD is granted.

Service connection for depression and anxiety is granted.

REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for entitlement to service connection for a right ankle disability. 

The Veteran was afforded a VA examination dated in March 2010.  The Veteran was diagnosed with a recurrent sprain of the right ankle.  However, no opinion regarding nexus to service was provided.  Upon remand, an additional opinion regarding the Veteran's right ankle disability should be obtained.

In a February 2014 statement from the Veteran's mother, she described that the Veteran completed her advanced training in December 1985 and was given orders to deploy to Germany in January 1986.  The Veteran's mother further described that the Veteran was granted a 30-day leave, during which the Veteran severely sprained her right ankle and was taken to a military clinic in Florida, where she was treated.  Thus, on remand, the AOJ should contact the Veteran to identify the military clinic and subsequently attempt to locate these missing records.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that she identify the military clinic that initially treated her right ankle injury between December 1985 and January 1986.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Obtain an opinion from an appropriate clinician as to the nature and etiology of a right ankle disability.

The clinician must review the Veteran's claims file to become familiar with the relevant medical history and lay testimony.

The clinician should offer an opinion on whether it is as least as likely as not (50 percent probability or greater) that the Veteran's recurrent right ankle sprain is related to an event or injury in service.

A comprehensive rationale should accompany any opinion provided.

The clinician is advised that the Veteran and other lay witnesses are competent to report the nature of the injury and the symptoms that she suffered as a result, and that the absence of contemporaneous medical evidence in the service treatment records should not be a basis for discounting the Veteran's reports.

3.  After the above development has been completed, readjudicate the claims for service connection for a right ankle disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


